Title: From Thomas Jefferson to Samuel Moore, 6 August 1825
From: Jefferson, Thomas
To: Moore, Samuel


Sir
Monto
Aug. 6. 25.
I recieved yesterday your favor of  2d proposing to our University the purchase of a mineralogical collection. we do not propose to go in that line further than mere utility, and have already by donations such a collection as we can well proceed on. others are expected, and particularly we count on the future efforts of our own eleves to make the collection what it should be, and enable us to employ our funds on other objects more indispensable. we decline therefore availing ourselves of the offer you are so kind as to hand on to us,  and I pray you to accept assurances of my great esteem & respect. 